EXHIBIT PACIFICORP STATEMENT OF COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (DOLLARS IN MILLIONS) Three-Month Nine-Month Period Ended Year Ended Period Ended Years Ended March31, March31, 2008 December31, 2007 December31, 2006 2006 2005 2004 Fixed charges, as defined* Interest expense $ 84 $ 314 $ 215 $ 280 $ 267 $ 256 Estimated interest portion of rentals charged to expense 2 8 6 10 9 10 Preferred dividends of wholly owned subsidiaries - 19 Total fixed charges $ 86 $ 322 $ 221 $ 290 $ 276 $ 285 Earnings, as defined* Income from continuing operations $ 108 $ 439 $ 161 $ 361 $ 252 $ 249 Add (deduct): Provision for income taxes 58 220 86 199 169 144 Minority interest - Undistributed income of less than 50%owned affiliates - Fixed charges as above 86 322 221 290 276 285 Total earnings $ 252 $ 981 $ 468 $ 850 $ 697 $ 678 Ratio of earnings to fixed charges 2.9 x 3.0 x 2.1 x 2.9 x 2.5 x 2.4 x * Fixed charges represent consolidated interest charges, an estimated amount representing the interest factor in rents and preferred dividends of wholly owned subsidiaries. Excluded from the fixed charges is interest on income tax contingencies that is included in income tax expense in the consolidated statements of operations.Earnings represent the aggregate of (a)income from continuing operations, (b)taxes based on income from continuing operations, (c)minority interest in the income of majority-owned subsidiaries that have fixed charges, (d)fixed charges and (e)undistributed income of less than 50%owned affiliates without loan guarantees.
